Citation Nr: 1110655	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-47 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945 and from November 1945 to May 1947.

This matter comes to the Board of Veterans' Appeals (Board or BVA) on appeal of a September 2007 rating decision, in which the RO assigned a 50 percent rating of PTSD, effective July 14, 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.

As a final preliminary matter, the Board notes that, throughout much of the pendency of the appeal, the Veteran was represented by a private attorney.  Subsequently, the Veteran revoked this authorization and now is represented by a veteran's service organization, the Disabled American Veterans; the Board recognizes the change in representation.


REMAND

In an October 2010 VA Form 9, the Veteran's then attorney checked the box indicating that the Veteran wanted a BVA hearing at a local VA Office.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Here, the RO scheduled the Veteran for a videoconference Board hearing to be held on March 7, 2011.  However, as noted above, the Veteran changed his representative and, in a March 7, 2011 memorandum, his new representative requested that the Veteran be rescheduled for a Travel Board hearing to be held during the week of March 21, 2011.  Since the RO schedules Travel Board hearings, a remand to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity, preferably for the week of March 21, 2011.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



